NEY           GENE
                                   EXAS


                              January 25, 1965

Honorable Ward W. Markley                 Opinion     NO.    O-380
County Attorney
Jasper County                             Re:    Whether or not the Cods-
Courthouse                                       slbners Court of Jasper
Jasper, Texas                                    County has the authority
                                                 to call an election  to
                                                 abolish Jasper Hospital
                                                 District  which was created
                                                 pursuant to Article  &&g&q-9,
                                                 V.C.S.,  and related ques-
Dear Mr. Markley:                                tions.
         Your letter     requesting      the opinion        of this   office   states
the following   facts:
               "The 58th Legislature   by Acts of 1963, passed
         Article   kq-9 'Jasper Hospital District.'      Under
         this Article,    and pursuant to Sec. 9 of Article    IX
         Constitution    of the State of Texas, the Jasper Hos-
         pital District    was created consisting   of boundaries
         coinciding    with Commissioners Precincts   No.1 and
         No.2.
              "The election     was had creating the district and
         levying the taxes      not to exceed 75# on the hundred
         dollar valuation.
              "The Commissioners'         Court of Jasper County has
         been petitioned       to call    an election to abolish the
         hospital   district."
        After    stating the above facts you ask our opinion                   upon
two questions    which may be paraphrased as follows:
         1. Does the Commissioners1 Court of Jasper County
         have the authority to call an election to abolish
         the Jasper Hospital District?
         2.  Does either of the commissioner's precincts   which
         comprise the Jasper Hospital District have the right
         to hold an election to withdraw from such district?


                                      -1805-
Honorable   Ward W. Markley,   page 2     (c-380
                                               )

          It Is basic to our chosen form of government that the
people of this State have no right to vote or hold an election
in the absence of some statutory       or constitutional    provision
which provides therefor.       Smith v. Morton Independent School
District,   a5 s.w.2~  a53 (‘l’ex.Clv.App.   1933 , error di       .
Trustees of Independent School District        v. Elbon, 22;ms.;.     1039
(Tex.Clv.App.   1920).   This prinoiple    is perhaps best stated in
the following   language from Countz v. Mitchell,        120 Tex. 324,
38  S.W.29 770 (1931) at page 774:
                “It Is Immaterial that there was a full and
         fair expression    of the voters of the proposed die-
         trlct,    as there can be no valid election  If the
         same has not been called by lawful authority.       The
         rule on,thle question Is thus stated in Cyc. vol. 15,
         p. 317:' ‘There can be no valid election     without some
         lawful authority behind it.      The right to hold an
         election    cannot exist or be lawfully exercised   wlth-
         out express grant of Dower by the Constitution      or
         Legislature.    I”
         We have carefully   examined the provisions   of Article
449&q-9 of Vernon’s Civil Statutes and Section 9 of Article       IX
of the Texas Constitution    and we do not find therein   any auth-
ority for an election    to abolish the Jaeper Hospital District
or for an election   for the withdrawal of either of the commis-
sionera precincts   which comprise such district.     Nor do we find
any general statutory    or constitutional  provision  which would
authorize such an election.      Therefore, under the authorities
cited above, you are hereby advieed that in our opinion both
of your questions must b,e answered in the negative.


                               SUMMARY
              The Commissioners Court of Jasper County
              has no authority to call an election   to
              abolish the Jasper Hospital District
              established   pursuant to Article 4494q-9,
              V.C.S. and Section 9 of Article   IX, Texas
              Constitution;   nor does either of the com-
              missionera precincts   which comprise such




                                 -1806-
Honorable Ward W. Markley, Page 3.     (c-380
                                           )


              district have the authority to hold an
              election to withdraw from such district.
                                   Very truly yours,
                                   WAGGONER CARR
                                   Attorney General




WOS:ml


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Malcolm L. Quick
J. C. Davis
Mary K. Wall
John Reeves
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                              -1807-